           Case 1:18-cv-00645-DAD-GSA Document 69 Filed 12/02/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   BARRY L. BROOKINS,                             1:18-cv-00645-DAD-GSA-PC
12                Plaintiff,                        FINDINGS AND RECOMMENDATIONS,
                                                    RECOMMENDING THAT THIS ACTION
13        vs.                                       PROCEED ONLY AGAINST DEFENDANT
                                                    DWIVEDI ON PLAINTIFF’S MEDICAL
14   RAJENDRA DWIVEDI, et al.,                      CLAIM UNDER THE EIGHTH
                                                    AMENDMENT, AND THAT ALL OTHER
15               Defendants.                        CLAIMS AND DEFENDANTS BE
                                                    DISMISSED
16
                                                    OBJECTIONS, IF ANY, DUE IN 14 DAYS
17

18

19

20          Barry L. Brookins (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
21   with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
22   commencing this action on May 10, 2018. (ECF No. 1.)
23          On July 8, 2019, the court screened the Complaint and found that it states a cognizab le
24   medical claim under the Eighth Amendment against defendant Dr. Rajendra Dwivedi, but no
25   other claims. (ECF No. 25.) Defendant Dwivedi was served with process.
26          On November 12, 2020, the court issued an amended screening order acknowledging
27   defendants who were inadvertently omitted from the first screening order. (ECF No. 67.) The
28   amended order found that the following defendants were named in the Complaint:          Rajendra

                                                    1
           Case 1:18-cv-00645-DAD-GSA Document 69 Filed 12/02/20 Page 2 of 3



 1   Dwivedi (M.D.), Dr. Barns, Dr. Griffin, Larry Mix (CRNA - Anesthetist), Officer Clark
 2   (Transportation Officer), Officer Viagorosa (Transportation Officer), Dr. M. Bridgeford, C.
 3   Cryer (CEO), D. Roy (DSW), P. Martinez (Health Care Grievance Coordinator), S. Gates (Chief
 4   Health Care Grievance Coordinator), Dr. P. Metts (Substance Abuse Treatment Facility,
 5   Corcoran (SATF)), William C. Ryan (Judge, Los Angeles County Superior Court), and Robert
 6   S. Burns (Judge, Kings County Superior Court) (collectively, “Defendants”). (Id.) The court
 7   found that the Complaint states a cognizable medical claim under the Eighth Amendment against
 8   defendant Dr. Rajendra Dwivedi, but no other claims against any of the Defendants. Plaintiff
 9   was required to either (1) file an amended complaint, or (2) notify the court that he is willing to
10   proceed only with the medical claim against defendant Dr. Rajendra Dwivedi found cognizab le
11   by the court. (Id.)
12          On November 25, 2020, Plaintiff notified the court that he is willing to proceed only with
13   the medical claim against defendant Dwivedi found cognizable by the court. (ECF No. 68.)
14          Based on the foregoing, it is HEREBY RECOMMENDED that:
15          1.      This action proceed only on Plaintiff’s        medical claim under the Eighth
16                  Amendment against defendant Dr. Rajendra Dwivedi;
17          2.      All remaining claims and defendants be dismissed from this action;
18          3.      Plaintiff’s claims for an inadequate prison appeals process and state law claims
19                  be dismissed from this action based on Plaintiff’s failure to state any claims upon
20                  which relief may be granted;
21          4.      Defendants Dr. Barns, Dr. Griffin, Larry Mix (CRNA - Anesthetist), Officer Clark
22                  (Transportation Officer), Officer Viagorosa (Transportation Officer), Dr. M.
23                  Bridgeford, C. Cryer (CEO), D. Roy (DSW), P. Martinez (Health Care Grievance
24                  Coordinator), S. Gates (Chief Health Care Grievance Coordinator), Dr. P. Metts
25                  (Substance Abuse Treatment Facility, Corcoran (SATF)), William C. Ryan
26                  (Judge, Los Angeles County Superior Court), and Robert S. Burns (Judge, Kings
27                  County Superior Court) be dismissed from this action based on Plaintiff’s failure
28                  to state any claims against them upon which relief may be granted; and

                                                     2
            Case 1:18-cv-00645-DAD-GSA Document 69 Filed 12/02/20 Page 3 of 3



 1           5.      This case be referred back to the Magistrate Judge for further proceedings.
 2           These findings and recommendations are submitted to the United States District Judge
 3   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 4   (14) days after the date of service of these findings and recommendations, any party may file
 5   written objections with the court.       Such a document should be captioned “Objections to
 6   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be served
 7   and filed within fourteen (14) days after the date the objections are filed. The parties are advised
 8   that failure to file objections within the specified time may result in the waiver of rights on appeal.
 9   Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d
10   1391, 1394 (9th Cir. 1991)).
11
     IT IS SO ORDERED.
12

13       Dated:     December 2, 2020                                 /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        3
